

SOUTHSIDE BANCSHARES, INC.


RESTRICTED STOCK UNIT AWARD CERTIFICATE


Non-transferable


G R A N T T O


_______________________________
(“Grantee”)


by Southside Bancshares, Inc. (the “Company”) of


[NUMBER]


restricted stock units convertible, on a one-for-one basis, into shares of its
common stock, par value $1.25 per share (the “Units”).


The Units are granted pursuant to and subject to the provisions of the Southside
Bancshares, Inc. 2017 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on page 2 hereof (“Terms and Conditions”). By accepting the
Units, Grantee shall be deemed to have agreed to the Terms and Conditions set
forth in this Certificate and the Plan. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.


Unless vesting is accelerated as provided in Section 2 of the Terms and
Conditions or otherwise in the discretion of the Committee, the Units shall vest
(become non-forfeitable) in accordance with the following schedule, provided
that the Grantee remains in Continuous Service on each applicable vesting date:


Continuous Service
after Grant Date
 


Percent of Units Vested
 
 
 
 
 
 
 
 
 



IN WITNESS WHEREOF, Southside Bancshares, Inc., acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.


SOUTHSIDE BANCSHARES, INC.


By: ___________________________
Its: Authorized Officer
Grant Date:












--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units shall vest (become non-forfeitable) in accordance
with the schedule shown on the cover page of this Award Certificate.
Notwithstanding the vesting schedule, the Units shall become fully vested and
exercisable upon (i) the termination of Grantee’s Continuous Status as a
Participant due to death or Disability, (ii) a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control, or (iii) if the Units are
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control, the termination of Grantee’s employment
without Cause (or Grantee‘s resignation for Good Reason as provided in any
employment, severance or similar agreement, if applicable) within two years
after the effective date of the Change in Control.
If Grantee’s employment terminates prior to the vesting date, Grantee shall
forfeit all right, title and interest in and to the Units as of the date of such
termination and the Units will be reconveyed to the Company without further
consideration or any act or action by Grantee.
2. Conversion to Stock. Unless the Units are forfeited prior to the vesting date
as provided in Section 1 above, the Units will be converted on the vesting date
to actual shares of Stock, and such Shares will be registered on the books of
the Company in the name of Grantee (or in street name to Grantee’s brokerage
account) as of the vesting date and will be delivered to Grantee in certificated
or uncertificated (book-entry) form.
3. Dividend Equivalents. If any dividends or other distributions are paid with
respect to the Shares while the Units or are outstanding, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of Shares then underlying the Units shall be converted into additional
restricted stock units in Grantee’s name, based on the Fair Market Value of the
Stock as of the date such dividends or distributions were payable, and such
additional stock units shall be subject to the same forfeiture and transfer
restrictions and deferral terms as apply to the Units with respect to which they
relate. In other words, Dividend Equivalents credited to outstanding Units are
only earned to the extent that the related Units are vested.
4. Changes in Capital Structure. In the event the Stock shall be changed into or
exchanged for a different number or class of shares of stock or securities of
the Company or of another company, whether through reorganization,
recapitalization, statutory share exchange, reclassification, stock split-up,
combination of shares, merger or consolidation, or otherwise, there shall be
substituted for each share of Stock then underlying a Unit subject to this
Certificate the number and class of shares into which each outstanding share of
Stock shall be so exchanged.
5. Restrictions on Transfer. No right or interest of Grantee in the Units may be
pledged, hypothecated or otherwise encumbered to or in favor of any party other
than the Company or an Affiliate, or be subjected to any lien, obligation or
liability of Grantee to any other party other than the Company or an Affiliate.
Units are not assignable or transferable by Grantee other than by will or the
laws of descent and distribution; but the Committee may permit other transfers.
6. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any voting rights or other rights of a stockholder of the Company
unless and until shares of Stock are in fact issued to such person in connection
with the Units. Nothing in this Certificate shall


 
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s employment at any time, nor confer upon Grantee any right to
continue in employment of the Company or any Affiliate.
7. Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Units. Unless the Committee determines otherwise, any such withholding
requirement will be satisfied by the Company withholding from the Units upon
settlement a number of shares of Stock having a Fair Market Value on the date of
withholding, equal to the amount required to be withheld for tax purposes. The
obligations of the Company under this Certificate will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
8. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.
9. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the approved Plan and the
provisions of this Certificate, the provisions of the Plan shall be controlling
and determinative.
10. Notice. Notices hereunder must be in writing and either personally delivered
or sent by registered or certified United States mail, return receipt requested,
postage prepaid. Notices to the Company must be addressed to Southside
Bancshares, Inc., 1201 S. Beckham, Tyler, Texas 75701; Attn: Secretary, or any
other address designated by the Company in a written notice to Grantee. Notices
to Grantee will be directed to the address of Grantee then currently on file
with the Company, or at any other address given by Grantee in a written notice
to the Company.
11. Code Section 409A. This Certificate shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).





-2 -